Citation Nr: 1236231	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected gunshot wound (GSW) residuals.

2. Entitlement to service connection for a kidney disability, to include as secondary to service-connected GSW residuals. 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  He is a recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a gunshot wound to the low back and kidney.  

The procedural history of this appeal has been outlined at length in previous Board remands/decisions.  Briefly, in an April 2009, the Board granted a separate 10 percent evaluation for the Veteran's service-connected residuals of a gunshot wound to the upper back (characterized as a muscle injury), and denied entitlement to a compensable (increased) evaluation for service-connected scars to the back.  As part of that decision, the Board additionally determined that the Veteran's claimed low back pain was not a residual related to the gunshot wounds.

The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (CAVC), specifically averring that the Board did not properly consider whether the Veteran's low back pain was a residual (or secondary to) his GSW, and/or whether the back pain was otherwise related to service.  In a November 2010 Memorandum Decision, the CAVC set aside the Board's decision and remanded the matters for further development and adjudication.  

Consequently, in a September 2011 decision/remand, the Board again denied the Veteran's claim for an increased compensable rating for residuals (and, specifically scars) of a GSW to the back, and granted a separate rating for muscle injury to the upper back as associated with service-connected GSW residuals.  The Board also determined that further development of the record was required with respect to the remaining issues on appeal, namely, entitlement to service connection for back and kidney disabilities, to include as secondary to service-connected GSW residuals.  See BVA September 2011 Remand, pp. 16-20.  

The Veteran testified before the undersigned Veterans Law Judge via Video Conference in October 2005.  A transcript of that proceeding is contained in the claims file. 


FINDINGS OF FACT

1. The competent medical evidence of record does not show a current kidney disorder. 

2. The Veteran is competent to report that he experienced back pain/tenderness during service and continuously thereafter. 

3. The evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for kidney disorder have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2. Resolving doubt in the Veteran's favor, a back disability (arthritis and disc disease of the lumbosacral spine) was incurred in active service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre- adjudication VCAA notice letters in March 1998 and post adjudication VCAA notice in December 2008 and October 2011.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. See Dingess, supra. 

To the extent that the VCAA notice pertaining to the evidence needed to substantiate the claim for service connection, degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the cases, dated in January 2008, January 2009, and July 2012. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  As the content timing error did not affect the essential fairness of the adjudication of the claim, the presumption of prejudicial error as to the content error in the VCAA notice is rebutted. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records (VA and private) and lay statements have been associated with the record.  SSA records have also been obtained.  The was afforded the opportunity to present testimony before a Veterans Law Judge; he did so at an October 2005 Video Hearing.  

The Veteran was also afforded VA examinations in December 2007 and June 2012 in order to determine nature of any current kidney condition.  The Board has reviewed the examination reports and finds that the reports are adequate, because the VA examiners considered the Veteran's history and statements and provided opinions based on the significant facts of the case and applied medical principles to the facts of the case. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Service Connection 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease. Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997). See also 38 C.F.R. § 3.303(b). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

A Kidney Disability 

The Veteran contends that he has a kidney disability due to injuries incurred during service.  He specifically asserts that a bullet pierced one of his kidneys.  See, e.g., August 2001 Statement from Veteran. 

At the outset, the Board notes that service personnel and treatment records confirm that the Veteran sustained a gunshot wound to the right flank after being hit by small arms fire while serving in Vietnam in 1969.  He is currently service-connected for various residuals of this GSW, including muscle injury to muscle group XX and a scar to the right upper back.  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim relating to the kidney and the appeal will be denied.

As noted above, service treatment records (STRs) confirm that the Veteran sustained a gunshot wound(s) to the right flank while serving in Vietnam.  According to the associated hospitalization report, there was no artery or nerve involvement and the wounds were debrided and closed during two, separate operative procedures, without incident.  The course of treatment and hospitalization was noted as "completely benign."  There is no indication in the hospitalization report, or elsewhere in the STRs, that the Veteran's kidney was impacted by the GSW itself, or shell fragments to the right flank area.  Moreover, the September 1969 separation examination was normal with respect to the genitourinary system and the Veteran's contemporaneous Report of Medical History indicated no kidney or genitourinary complaints.  In sum, the Veteran's service treatment records are silent as to complaints, diagnoses, or treatment relating to a kidney disorder/disability. 

The Veteran did not complain of a kidney disability on his December 1983 application for compensation benefits, nor did subsequent VA examinations conducted in May 1984 and February 1999 disclose any complaints or diagnoses relating to a kidney disability.  

In fact, it was not until August 2001, nearly thirty-two years after separation, that the Veteran mentioned that a bullet "pierced" his kidney in-service.  See VA Form 21-4138.  In a July 2002 statement, the Veteran stated that, in addition to removing shrapnel from his right flank, he had shrapnel removed from his kidney and part of it was surgically "repaired" in-service following the initial gunshot wound injury.  At his October 2005 hearing before the undersigned, the Veteran again testified that his kidney was damaged due to the gunshot wound.  

The Veteran underwent a VA genitourinary examination in December 2007.  He essentially stated that he was unable to remember any of the details surrounding his claimed kidney surgery or resulting kidney disability.  The examiner nonetheless noted that, even assuming that the Veteran's kidney had been operated on during service, it was a "miraculous recovery," to date.  He further noted that all of the Veteran's urea and creatine levels had been normal, dating as far back to 1984 to the present.  Based upon those levels/numbers, the examiner stated that there was no evidence that the Veteran had sustained any kidney damage.  No kidney disability was thus diagnosed. 

In June 2012, the Veteran underwent a VA kidney examination (defined benefits questionnaire); the examination again failed to disclose any disorders of the kidneys. 

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In this case, the above evidence shows that there were no complaints or findings of a kidney disability, injury, or damage in-service, including in those medical records concomitant with the GSW debridement/surgeries, the subjective discharge medical history, and/or the objective medical evaluation in 1969.  In fact, not even the Veteran himself complained of kidney problems until 2001, nearly thirty-two years after separation. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Even then, he only stated that his kidney had been pierced by a bullet; he did not endorse any continuous or current kidney problems.

Moreover, no kidney disability was found on VA examinations in December 2007 and in June 2012.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran is a combat Veteran.  As noted above, although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service. See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);(2) the layperson is reporting a contemporaneous medical diagnosis, or;(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran). 

While the Veteran is competent to report his subjective symptoms involving the kidney (or, in this case, that he underwent repair of the kidney in-service), he is not competent to report that he has a current kidney disability due to service. 

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The December 2007 and June 2012 VA examination reports are based on a review of the claims files and an examination of the Veteran.  Consequently, these opinions are competent, credible, and have great probative value.  Significantly, both examiners concluded that the Veteran does not have a current kidney disability.  There is no other medical evidence of record to the contrary.  Based on the above evidence, the Board finds that the Veteran's contention that he has a current kidney disability due to service is not competent.  Consequently, the Veteran's claim for service connection for a kidney disability, to include as secondary to GSW residuals, must be denied. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim denied herein, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Low Back Disability 

The Veteran's contends that he has experienced near-continuous low back pain since being shot in the back in-service (the details of which have been outlined above).  See July 2002 Statement from Veteran.  Again, he is in receipt of awards and decorations that are indicative of combat including a Purple Heart; as such, the provisions of 38 U.S.C.A. § 1154(b) are applicable to his service connection claim.  

As stated above, the first requirement for any service-connection claim is the existence of a current disability. See Brammer, supra; see also Shedden, supra.  In this case, the Veteran was provided with VA examinations in December 2007 and June 2012 which diagnosed degenerative disc disease of the lumbar spine, degenerative lumbosacral spondylosis, and lumbar spondylosis.  Furthermore, the Veteran submitted a number of private treatment records reflecting diagnoses of current degenerative lumbar spine disorders, including degenerative lumbar disease with right-sided sciatica and lumbosacral neuritis or radiculitis. See, e.g., Dr. Martin Treatment Records, November 2006; see also Dr. Yanamadula Treatment Records, 2007-2008.  Therefore, the Veteran clearly experiences current lumbar spine degenerative disorders that may be considered for service connection.  See Shedden, supra. 

The second requirement for a service-connected disability is that of an in-service incurrence or aggravation of an injury. Shedden, supra.  The Veteran's service treatment records clearly show that his was shot by small arms fire in the posterior thorax/right flank region of his back.  The Veteran has continuously stated, in both written statements and in hearing testimony, that he has experienced right-sided low back pain since that time.  See July 2002 Statement from Veteran; see, generally, October 2005 Board Hearing Transcript.  In his hearing testimony, he additionally indicated that he received some sort of additional back injury (other than the gunshot wound) when the helicopter he was flying in crashed after it was shot down. 

Here, the Veteran is competent to indicate that he was shot in the back in-service, (as also confirmed by the medical record/STRs); that the helicopter he was flying in crashed; and that he experienced continuous back pain thereafter. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  

The Veteran's DD Form 214 and service personnel records show that his military occupational specialty (MOS) was designated as a Aircraft Armament Repairman.  Furthermore, STRs confirm that the Veteran was hit by small arms fire and sustained a gunshot wound to the "right flank" area in May 1969.  His DD Form 214, shows that the Veteran received the Purple Heart medal for this incident, which is conclusive evidence of his combat experience.  The Veteran has been granted service connection for various residuals of this gunshot wound, to include scarring (right upper back) and muscle injury (group XX), as well as combat-related PTSD. 

As such, the Board concludes that the Veteran's lay contentions regarding experiencing a helicopter crash with subsequent back pain during service in Vietnam are to be afforded the combat presumption. See 38 U.S.C.A. § 1154(b).  The Veteran's statements regarding such an incident are consistent with the nature of his combat service and he has presented satisfactory lay and other evidence that he experienced such an incident during his combat service.

Moreover, his account of being hit in the back ("right flank") with small arms fire is confirmed by the service treatment records. 

Thus, given the evidence of combat related medals and a MOS which is consistent with the nature of the incident alleged, the Board concludes that the Veteran has shown that he experienced a helicopter crash with some subsequent low back pain, which occurred during combat operations in Vietnam.  Moreover, the medical record confirms that at least a portion of the Veteran's back, or right flank/thorax region, sustained gunshot wound injuries.  Based on the foregoing, the Board finds that Shedden element (2) (in-service incurrence of an injury) has been met in this case. 

With respect to Shedden element (3), that of nexus, the Board finds that this requirement has been met through a demonstration of continuity of low back symptomatology.  See also 38 C.F.R. § 3.303(b).  

As noted above, the Veteran has competently and credibly (as his statements have been consistent and otherwise supported by the record) stated that his low back pain began in-service following the gunshot/helicopter crash injuries.  At his hearing before the undersigned, the Veteran testified that he sought chiropractic treatment shortly after service in the 1970's; however, those records are unavailable for review.  In December 1984, the Veteran submitted a compensation claim for a "gunshot wound" and shrapnel in the back. See VA Form 21-526.  The Veteran was afforded a VA examination in connection with that claim in May 1984.  At the time of the May 1984 examination, the Veteran stated that he experienced some mild tenderness in the area of his gunshot wound in-service and, in 1974, he began to experience more generalized discomfort in his back with occasional radiation and numbness into the right lower extremity.  The examiner further noted that the Veteran was previously treated at a VA clinic in November 1983 for a paraspinal muscle spasm.  The pertinent diagnoses were: a history consistent with chronic lumbosacral strain with intermittent paraspinal spasms; and status-post GSW to the upper back with scarring but no other residual abnormalities. 

During a February 1999 VA scar examination, the Veteran again complained of low back pain.  In pertinent part, the VA examiner provided a diagnosis of "retained metallic fragments in soft tissues of the mid-lateral back," and degenerative joint changes in the lumbar spine.  

In August 2000, private treatment records reflect that the veteran was recently injured in a motor vehicle accident; the related complaints pertained mostly to the neck/cervical spine. 

In August 2001, the Veteran submitted another statement again indicating that he had "been experiencing a recurring, intermittent pain in the area of the gunshot wound" radiated through his right hip and down the leg.  

In a July 2002 statement, the Veteran again reported that had experienced pain in his back and legs "ever since [he] was shot" in-service.  He explained that he lived with the back pain for a long time prior to seeking initial compensation in 1984.  With respect to the April 2000 motor vehicle accident in which he injured his neck, the Veteran stated that he had experienced back pathology long before that time as evidenced by his 1984 and 1999 claims for service connection/GSW residuals.  

Private and VA treatment records dated from 2001 to 2007 reflect continued complaints and treatment relating to the low back.  See, e.g., Treatment Records from Dr. Okarski, D.C., (2001-2007);see also Treatment Records from Dr. Cohen (2004-2007).  For example, a May 2006 private x-ray report showed evidence of "metallic foreign bodies overlying the soft tissues of the posterior right back."  In a November 2006 private treatment record, the Veteran reported that he had sustained a gunshot wound in Vietnam when an AK-47 traversed a helicopter and shot him; he stated that his back pain started at that point.  His current complaints were back pain and right leg sciatica.  See Dr. Cohen's Report.  At that time, Dr. Cohen noted that contemporaneous x-ray of the lateral and lumbar spine revealed degenerative lumbar arthritis, as well as shrapnel in his right flank region.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in October 2005.  He indicated that there was some initial pain/tenderness in his back in-service and that the pain was quite bad by 1978.  He stated that he sought treatment from a local chiropractor between 1969 and 1978, but that those records would likely not be available for review.  

The Veteran underwent a VA spine examination in December 2007.  The examiner, while ultimately providing a negative opinion as to nexus, did state that the Veteran's back condition (diagnosed as DDD and/or spinal stenosis) "occurred sometime between Vietnam, but closer to 1992."  (The probative value of this opinion is discussed at length below).

Given the Veteran's documented in-service gunshot wound to the back (right posterior flank); the credible history of low back pain/tenderness after sustaining the GSW and/or helicopter injuries in-service; his credible lay assertions of having had low back pain since service with post-service chiropractic treatment shortly thereafter; the documented complaints of low back pain upon VA examination in 1984 with continued complaints of back pain and treatment thereafter; the 2006 x-ray reports indicating retained shrapnel in the lumbar region; and the nature of the currently demonstrated low back disabilities, the Board finds the evidence to be in relative equipoise in showing that the development of the currently diagnosed degenerative disc disease and stenosis of the lumbar spine are as likely as not causally linked to service. 

In so finding, the Board is aware that the December 2007 and June 2012 VA examiners provided negative nexus opinions with respect to the Veteran's case.  The Board has carefully considered these opinions and finds them to be of little probative value for the following reasons.  

First, both VA examiners largely ignored the Veteran's own competent statements regarding continuity of back symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). 

The December 2007 examiner also neglected to account for the documented low back complaints prior to 1992 (i.e., the May 1984 VA examination and VA outpatient treatment for back problems in 1983).  

The December 2007 examiner also ambiguously stated that the Veteran's back condition manifested sometime "between Vietnam" and 1992 -a span of nearly twenty-three years.  The examiner appears to have based this conclusion upon one, isolated statement in a treatment report where the Veteran stated that the "majority" of his back pain began around 1992. See December 2007 VA Examination Report, pp. 10-11.  That statement aside, the preponderance of the medical and lay evidence (over thirty-years worth) overwhelmingly indicates that the Veteran received a gunshot wound to the back in-service with continuous back pain thereafter.  The fact that the VA examiner selected this one, aberrant statement to support his overall conclusion, thereby ignoring other favorable medical/lay evidence, lends little credibility to his analysis and rationale.  

Lastly, the June 2012 VA examiner provided a diagnoses of degenerative lumbar spondylosis and degenerative disc disease of the lumbar spine.  With respect to the former diagnosis, the examiner provided no rationale whatsoever for his negative opinion.  He simply stated that the spondylosis was "completely unrelated" to the gunshot wound to the posterior right thorax.  With respect to the latter diagnosis, the examiner reasoned that disc degeneration was a "common" age-related development.  He did not otherwise consider the nature of the gunshot wound; the Veteran's claims that he received additional injury to the back when the helicopter crashed; the Veteran's statements regarding continuity of back symptomatology; the documented retained metallic fragments in the Veteran's lumbar spine area; or the post-service treatment/complaints for low back problems beginning in 1983/1983 (and the Veteran's statement that he sought chiropractic treatment shortly after service in the 1970's).  For all of the deficiencies outlined above, the Board affords little probative value to the examiner's opinions.  

In sum, there is medical evidence of a current lumbar spine disability; in addition, the medical and lay evidence of record establishes that the Veteran sustained an injury to the low back in-service (i.e., a gunshot wound to the right flank, followed by a helicopter crash), and that he continued to experience low symptomatology continuously thereafter.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current lumbar spine disabilities are related to his active military service.  Based on this finding, the Board does not need to discuss secondary service connection, since the Veteran's claim is being granted on a direct basis.  Thus, resolving all reasonable doubt in his favor, his claim for service connection for a low back disability must be granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a kidney disability, to include as secondary to service-connected gunshot wound residuals, is denied. 

Entitlement to service connection for a low back disability, to include as secondary to service-connected gunshot wound residuals, is granted. 




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


